Order of the Supreme Court, Bronx County (Louis Fusco, Jr., J.), entered March 27, 1985, designating Honorable Joseph DiFede as a Judicial Hearing Officer to hear and determine all claims arising in this condemnation proceeding, is unanimously reversed, on the law, without costs and disbursements, and the matter remanded for further proceedings.
Special Term’s appointment of a Judicial Hearing Officer to hear and determine all claims arising from this condemnation proceeding was clearly without authority. EDPL 501 (B) states that in "all claims arising from the acquisition of real property * * * the supreme court * * * shall have exclusive jurisdiction to hear and determine all claims arising from the acquisition of real property and shall hear such claims without a jury or without referral to a referee or commissioners.” Special Term could not, therefore, refer the matter to any *253person not presently a Justice of the Supreme Court, and this order must accordingly be reversed, and the matter remanded to Special Term for further proceedings. Concur —Murphy, P. J., Sandler, Carro, Kassal and Rosenberger, JJ.